Citation Nr: 0940841	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  07-03 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder, variously claimed as a major depressive 
disorder and generalized anxiety disorder, now claimed as due 
to service-connected residuals of a shell fragment wound 
(SFW) to the left posterior chest with retained foreign body 
involving Muscle Group (MG) I.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active duty from December 1944 to October 
1945 and from November 1950 to September 1952, and briefly 
served in the United States Army National Guard of the 
Commonwealth of Puerto Rico.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The Board notes that, in an unappealed May 2001 rating 
decision, the RO denied entitlement to service connection for 
a major depressive disorder claimed as depression, and an 
unappealed August 2004 RO decision denied entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
An unappealed March 2005 rating decision declined to reopen 
the claim of entitlement to service connection for a major 
depressive disorder also claimed as a generalized anxiety 
disorder.  

It appears that the RO implicitly reopened this claim and 
denied it on the merits in the August 2006 rating decision.  
Still, before the Board may reopen a previously denied claim, 
it must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995).

While the Veteran now claims that his anxiety disorder is the 
result of his service-connected residual SFW to the left 
posterior chest with retained foreign body, his current claim 
must be treated as one to reopen, as it is not a new claim, 
but a claim for the same diagnosed disorder on a different 
theoretical basis.  Compare Ashford v. Brown, 10 Vet. App. 
120 (1997), with Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996), and Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 
2008).  But see Robinson v. Shinseki, 557 F. 3d 1355 (Fed. 
Cir. 2009) (to the effect that VA must consider all theories 
of entitlement raised by the records, regardless of whether 
the theory is asserted by the Veteran) and Clemons v. 
Shinseki, 23 Vet. App. 1, 5-6 (2009) (finding that a claim 
for posttraumatic stress disorder cannot be a claim limited 
only to that diagnosis, but must be considered a claim for 
any mental disability that may reasonably be encompassed by 
several factors including: the claimant's description of the 
claim, the symptoms the claimant describes, and the 
information the claimant submits or that the Secretary 
obtains in support of the claim).

This decision addresses only whether the evidence submitted 
is new and material. Because the claim is reopened, and 
development not yet complete, the remainder of the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the Veteran of any further action that is 
required on his part.


FINDINGS OF FACT

1.  A March 2005 rating decision declined to reopen the claim 
of entitlement to service connection for a major depressive 
disorder also claimed as a generalized anxiety disorder on 
the basis that the evidence did not show the claimed 
disability was incurred in or caused by active service.  The 
Veteran did not perfect an appeal.

2. The evidence associated with the claims file since the 
March 2005 rating decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a psychiatric disorder, variously claimed as major 
depressive and anxiety disorders, and now also claimed as due 
to service-connected residuals of a SFW to the left posterior 
chest with retained foreign body to MG I.






CONCLUSIONS OF LAW

1.  The March 2005 rating decision that declined to reopen 
the claim of entitlement to service connection for a major 
depressive disorder also claimed as a generalized anxiety 
disorder is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence presented since the March 2005 RO decision 
is new and material and the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009), VA has certain obligations to notify and 
assist the appellant.  Given that this decision reopens the 
claim of entitlement to service connection for a psychiatric 
disorder variously claimed as a major depressive disorder and 
a generalized anxiety disorder now also claimed as due to 
service-connected residuals of a SFW to the left posterior 
chest with retained foreign body to MG I and then remands the 
appeal, an exhaustive analysis of VA's attempt to comply with 
these statutes is not in order.

II. New and Material Evidence

Service connection for residuals of a penetrating wound of 
the left posterior chest with secondary traumatic hemothorax 
with retained foreign bodies was granted by the RO in a March 
1953 rating decision.  

A March 2005 rating decision declined to reopen the issue of 
entitlement to service connection for a major depressive 
disorder also claimed as a generalized anxiety disorder 
finding that there was no evidence that the Veteran's claimed 
disability was incurred in or caused by active service.  The 
Veteran did not appeal.  Hence, that decision is final.  38 
U.S.C.A. § 7105.

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  The decision in Hodge v. West, 155 F.3d. 
1356 (Fed. Cir. 1998), stressed that under the regulation new 
evidence could be material if that evidence provided "a more 
complete picture of the circumstances surrounding the origin 
of a Veteran 's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Id. at 1363.

An application to reopen the appellant's claim was received 
in May 2006.  The evidence added to the record since the 
March 2005 rating decision includes an August 2006 VA 
examination report, translations of work-related medical 
records, dated from 1970-1974 and received in 2009, and 
written statements from the Veteran in support of his claim.  
Amongst these is a March 19, 1970 work-related medical record 
noting that the Veteran had a foreign body in his chest and 
that his "apparent current disability...[is] his mental 
condition" for which psychiatric evaluation was recommended.  
According to a June 18, 1971 record, the Veteran had a 
"[s]evere emotional condition" described as cardiac 
neurosis from an "apparent fear of the effect of the foreign 
body at the side of his heart".  A November 27, 1973 record 
indicates that "[t]he emotional impact of the fact of having 
a bullet near the [Veteran's] heart tends to a fixation on 
the possibility of heart damage".

The August 2006 VA psychiatric examination report indicates 
that the examiner diagnosed anxiety disorder, not otherwise 
specified (NOS), and opined that it was not due to, caused 
by, related to, nor was it secondary to the Veteran's 
service-connected residual SFW to the left posterior chest 
with retained foreign body.  The examiner said that the 
Veteran began psychiatric treatment long after discharge from 
active service, and there was no documentation of psychiatric 
treatment or symtoms that could be considered related to, or 
due to, his service-connected conditions.

The evidence added to the record since the March 2005 RO 
decision is new, it tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since the previous 
denial was premised, in part, on a finding that there was no 
evidence that the Veteran had a chronic residual disability 
due to service, the June 18, 1971 and November 27, 1973 
translated work-related medical records suggest a positive 
association between the Veteran's service-connected residual 
SFW of the left posterior chest with retained foreign body 
(although the August 2006 VA examiner's opinion suggests a 
negative association), and tend to relate to an unestablished 
fact necessary to substantiate the claim.  Thus, new and 
material evidence has been submitted.  The issue of 
entitlement to service connection for a psychiatric disorder, 
variously claimed as a major depressive disorder and an 
anxiety disorder, now also claimed as secondary to residuals 
of a SFW to left posterior chest with retained foreign body 
to MG I is reopened.

Adjudication of the claim does not end with a finding that 
new and material evidence has been submitted, nor is a grant 
of service connection assured.  Once a claim is reopened, the 
Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant' 
s claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A.  As noted below, the Board is 
requesting additional development with respect to the 
underlying claim for service connection for a psychiatric 
disorder variously claimed as a major depressive disorder and 
an anxiety disorder now also claimed as due to service-
connected residuals of a SFW to the left posterior chest with 
retained foreign body to MG I, and will issue a final 
decision once that development is complete, if the case is 
ultimately returned to the Board.




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a psychiatric disorder, 
variously claimed as a major depressive disorder and 
generalized anxiety disorder, now claimed as due to service-
connected residuals of a SFW to the left posterior chest with 
retained foreign body involving MG I, is reopened.


REMAND

The Veteran seeks service connection for an anxiety disorder, 
previously diagnosed as a major depressive disorder, as due 
to his service-connected residuals of a SFW to the left 
posterior chest with retained foreign body to MG I.  VA 
outpatient records show that, in October 1998 and in May 
2000, he reported using Valium since 1959 due to 
"nervousness".  In his December 2006 substantive appeal, 
the Veteran said that he started medical treatment when he 
was no longer able to handle the anxiety alone.

To establish entitlement to service connection for a 
disability on a secondary basis, there must be evidence 
sufficent to show that a current disability exists and that 
the current disability was either caused by or aggravated by 
a service- connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1997).  When aggravation of a nonservice-
connected disability is proximately due to or the result of a 
service-connected disorder, such disability shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id; 38 C.F.R. § 3.310(b) (2009).

The translated work-related medical records, dated from 1970 
to 1974, reflect examiners' observations of the Veteran's 
anxiety associated with the retained foreign body in his left 
chest.  On March 19, 1970, an examiner noted that the Veteran 
had a foreign body in his chest in relation to his heart that 
was there for over 15 years.  The examiner reported that the 
Veteran's cardiovascular condition was good but his 
"apparent current disability [was] his mental condition".  
The examiner said that the Veteran "should be submitted with 
urgency to a [illegible] evaluation for consultation with a 
psychiatrist".  

On June 18, 1971, it was noted that the Veteran had a 
"[s]evere emotional condition" described as "cardiac 
neurosis from apparent fear of the effect of the foreign body 
at the side of the heart" 

Then, on November 27, 1973, an examiner reported that the 
Veteran had an "[a]pparent relapse of an emotional 
condition" and that there was a bullet lodged in his left 
(chest).  The examiner said that "[t]he emotional impact of 
the fact of having a bullet near the heart tends to a 
fixation on the possibility of heart damage".

But, in August 2006, a VA examiner who said that he reviewed 
the Veteran's medical records opined that the Veteran's 
anxiety disorder NOS was not due to his service-connected 
residuals of a SFW to the left posterior chest with retained 
foreign body.  According to the VA examiner, the Veteran 
began psychiatric treatment long after military service and 
the use of Valium was not described as being prescribed for a 
psychiatric condition until recently, nor was there 
documentation of psychiatric treatment or symtoms that could 
be considered related to, or due to, his service-connected 
conditions.

However, it is unclear to the Board if the VA examiner 
reviewed the Veteran's work-related medical records, 
described above; and the translations were not associated 
with the claims file until 2009. 

Thus, the Board is of the opinion that the Veteran should be 
afforded a new VA examination to determine the etiology of 
any psychiatric disorder found to be present, including 
whether such a diagnosed disorder is due to the service-
connected residuals of a SFW to the left posterior chest with 
retained foreign body to MG I.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for a 
VA psychiatric examination.  The claims 
folder must be made available to and 
reviewed by the examiner.  A complete 
history of the claimed disorder should be 
obtained from the Veteran.  All indicated 
tests and studies should be completed and 
all clinical findings reported in detail.  
Based on a thorough review of the claims 
folder, and the examination findings, the 
examiner should provide an opinion that 
addresses the following:

Identify the nature of any current 
psychiatric disorder(s).  

The examiner is to state whether it is at 
least as likely as not (i.e., a 50 percent 
probability or greater) that any currently 
diagnosed psychiatric disorder had its 
clinical onset during service or is 
related to the Veteran's in-service 
gunshot wound.  In providing this opinion, 
the examiner should acknowledge the 
Veteran's complaints continuity of 
symptomatology.

If not, the examiner should state whether 
it is at least as likely as not (i.e., a 
50 percent probability or greater) that 
any currently diagnosed psychiatric 
disorder was either (a) caused by, or (b) 
aggravated by the residuals of a shell 
fragment wound of the left posterior chest 
with retained foreign body to muscle group 
I, traumatic hemothorax secondary to the 
penetrating residuals of a shell fragment 
wound of the left posterior chest, or the 
combination of these disorders.  The 
degree of any psychiatric disability that 
would not be present but for the service-
connected residuals of a shell fragment 
wound of the left posterior chest with 
retained foreign body to muscle group I 
must be identified.

In rendering the opinion, the examiner is 
to reconcile the opinion rendered by 
private examiners on June 18, 1971 (to the 
effect that the Veteran had a severe 
emotional condition from an "apparent 
fear of the effect of the foreign body at 
the side of [his] heart") and on November 
27, 1973 (to the effect that "[t]he 
emotional impact of the fact of having a 
bullet near the [Veteran's] heart tends to 
be a fixation on the possibility of heart 
damage"; and the VA examiner in August 
2006 (diagnosing an anxiety disorder NOS, 
that was not related to a service-
connected disorder as there was no 
documentation of symtoms that could be 
considered related to or due to the 
Veteran's service-connected conditions).

A complete rationale must be provided for 
each opinion offered.

NOTE:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

2.  After undertaking any other 
development deemed appropriate, the RO/AMC 
must readjudicate the issue of entitlement 
to service connection for a psychiatric 
disorder, to include as due to service-
connected residuals of a SFW of the left 
posterior chest with retained foreign body 
involving MG I.  If the benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


